          Case 1:20-cv-02912-SLC Document 36 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROSANNA BAEZ, et al.,
                               Plaintiffs,
                                                             CIVIL ACTION NO.: 20 Civ. 2912 (SLC)
       -v-
                                                              ORDER TO SUBMIT SETTLEMENT
CAYUGA HOME FOR CHILDREN,
                                                                      MATERIALS
                               Defendant.



SARAH L. CAVE, United States Magistrate Judge.

       This case contains one or more claims arising under the Fair Labor Standards Act. In light

of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the

parties must file a joint Letter-Motion that addresses whether the settlement is fair and

reasonable.

       The parties must file their Letter-Motion by March 10, 2021, and should address the

claims and defenses, the defendant’s potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiffs’ case and the defendant’s defenses,

any other factors that justify the discrepancy between the potential value of plaintiffs’ claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that

might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).

       The joint Letter-Motion should also explain the attorney fee arrangement, attach a copy

of any retainer agreement, and provide information as to actual attorneys’ fees expended.

Finally, a copy of the settlement agreement itself must accompany the joint Letter-Motion.


                                                  1
         Case 1:20-cv-02912-SLC Document 36 Filed 02/24/21 Page 2 of 2




Dated:       New York, New York
             February 24, 2021
                                           SO ORDERED


                                           _________________________
                                           SARAH L. CAVE
                                           United States Magistrate Judge




                                       2
